Title: To George Washington from Major Alexander Clough, 23 August 1778
From: Clough, Alexander
To: Washington, George


          Letter not found: from Maj. Alexander Clough, 23 Aug. 1778. On
            24 Aug., GW’s aide-de-camp Richard Kidder Meade wrote Clough: “His Excellency commands
            me to acknowledge the receipt of your favor of Yesterdays date—& thank you for
            the intelligence it contain’d—He wishes you to continue your endeavours to collect the
            most perfect accots possible; the circumstance in particular which you mention is of no
            small importance & it cou’d be wished that you wou’d examine strictly evry
            person on that Head, when by comparing the whole together, you may pretty well determine
            on the truth—This or any other matter of consequence you will be pleased to transmit to
            His Excy” (DLC:GW).
        